Citation Nr: 1143543	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant had National Guard service from March 1964 to March 1970, and from January 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in February 2008.  A statement of the case was issued in August 2008, and a substantive appeal was received in August 2008.  


FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to service.

2.  Tinnitus is causally related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  The evidence reveals that his military occupational specialty (MOS) was that of a Field Artillery Crewman, and that he was an expert with rifles.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "active military, naval, or air service" includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the appellant exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

The record reflects that the appellant's hearing loss currently meets the regulatory thresholds to be considered disabling.  When he was afforded a June 2008 VA audiological examination, audiometric testing revealed auditory thresholds of greater than 40 decibels for several of the relevant frequencies in each ear.  Additionally, the speech recognition score using the Maryland CNC Test in both ears was less than 94 percent.  The question now before the Board is whether the appellant's hearing loss and tinnitus are related to his service in the National Guard.

The Board notes that service treatment records are silent for any complaints of, treatments for, or diagnosis of bilateral hearing loss or tinnitus.  A separation examination is not of record.

While not determinative by itself, it is significant that there is no evidence of hearing loss or tinnitus for approximately 34 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

An October 2007 VA audiological examination shows that the appellant reported that as a member of the Texas National Guard for seven years, he had fired the 155 Howitzer.  He complained of constant bilateral tinnitus after basic training and had gone to Fort Sill two weeks every summer for artillery training.  The audiologist diagnosed mild to severe noise induced sensorineural hearing loss in the right ear and normal to severe hearing loss in his left ear.  Word discrimination was deemed quite fair in his right ear and poor in his left ear.  It was additionally noted that it was very poor bilaterally.  The audiologist opined that it was as likely as not that the appellant's hearing loss and tinnitus began in service.  

When the appellant was afforded a VA examination in June 2008, he had reported 7 years of noise exposure to artillery and cannon fire.  When the VA examiner rendered her opinion, she noted that that the "induction audiogram showed normal hearing, but there was not an audiogram performed upon discharge from the military service."  

She continued, "[t]he audiometric results from October 10, 2007, were much better than these obtained today.  The decrease from October to now could not possibly be service related."  While she found the current decrease in hearing not service-related, she nevertheless found overall that it was as likely as not that a portion of the appellant's hearing loss and tinnitus was caused by a result of noise exposure in the military.

While there is no evidence of complaints or treatments for bilateral hearing loss and tinnitus in service and there is no evidence of hearing loss or tinnitus for approximately 34 years after service, after reviewing the totality of the evidence under a merits analysis, the Board finds that service connection for bilateral hearing loss and tinnitus is nevertheless warranted.  The appellant is competent to state whether he had hearing loss and tinnitus in service.  The Board also concedes in-service noise exposure given his MOS.  Additionally, two VA audiologist found that his hearing loss and tinnitus were related to noise exposure in service.   

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board notes that an RO letter in November 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


